Exhibit 10.25(A)

 

[g20612kqi001.jpg]

 

Master Repurchase
Agreement

 

 

September 1996 Version

 

Dated as of

October 21, 2005

 

 

 

Lehman Brothers Inc.

Between:

Lehman Commercial Paper Inc.

 

 

and

Fieldstone Mortgage Ownership Corp.

 

[complete legal name of counterparty]

 

1.              Applicability

 

From time to time the parties hereto may enter into transactions in which one
party (“Seller”) agrees to transfer to the other (“Buyer”) securities or other
assets (“Securities”) against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Securities at a date
certain or on demand, against the transfer of funds by Seller. Each such
transaction shall be referred to herein as a “Transaction” and, unless otherwise
agreed in writing, shall be governed by this Agreement, including any
supplemental terms or conditions contained in Annex I hereto and in any other
annexes identified herein or therein as applicable hereunder.

 

2.              Definitions

 

(a)           “Act of Insolvency”, with respect to any party, (i) the
commencement by such party as debtor of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, moratorium, dissolution,
delinquency or similar law, or such party seeking the appointment or election of
a receiver, conservator, trustee, custodian or similar official for such party
or any substantial part of its property, or the convening of any meeting of
creditors for purposes of commencing any such case or proceeding or seeking such
an appointment or election, (ii) the commencement of any such case or proceeding
against such party, or another seeking such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, which (A) is
consented to or not timely contested by such party, (B) results in the entry of
an order for relief, such an appointment or election, the issuance of such a
protective decree or the entry of an order having a similar effect, or (C) is
not dismissed within 15 days, (iii) the making by such party of a general
assignment for the benefit of creditors, or (iv) the admission in writing by
such party of such party’s inability to pay such party’s debts as they become
due;

 

(b)          “Additional Purchased Securities”, Securities provided by Seller to
Buyer pursuant to Paragraph 4(a) hereof;

 

--------------------------------------------------------------------------------


 

(c)           “Buyer’s Margin Amount”, with respect to any Transaction as of any
date, the amount obtained by application of the Buyer’s Margin Percentage to the
Repurchase Price for such Transaction as of such date;

 

(d)          “Buyer’s Margin Percentage”, with respect to any Transaction as of
any date, a percentage (which may be equal to the Seller’s Margin Percentage)
agreed to by Buyer and Seller or, in the absence of any such agreement, the
percentage obtained by dividing the Market Value of the Purchased Securities on
the Purchase Date by the Purchase Price on the Purchase Date for such
Transaction;

 

(e)           “Confirmation”, the meaning specified in Paragraph 3(b) hereof;

 

(f)             “Income”, with respect to any Security at any time, any
principal thereof and all interest, dividends or other distributions thereon;

 

(g)          “Margin Deficit”, the meaning specified in Paragraph 4(a) hereof;

 

(h)          “Margin Excess”, the meaning specified in Paragraph 4(b) hereof;

 

(i)              “Margin Notice Deadline”, the time agreed to by the parties in
the relevant Confirmation, Annex I hereto or otherwise as the deadline for
giving notice requiring same-day satisfaction of margin maintenance obligations
as provided in Paragraph 4 hereof (or, in the absence of any such agreement, the
deadline for such purposes established in accordance with market practice);

 

(j)              “Market Value”, with respect to any Securities as of any date,
the price for such Securities on such date obtained from a generally recognized
source agreed to by the parties or the most recent closing bid quotation from
such a source, plus accrued Income to the extent not included therein (other
than any Income credited or transferred to, or applied to the obligations of,
Seller pursuant to Paragraph 5 hereof) as of such date (unless contrary to
market practice for such Securities);

 

(k)           “Price Differential”, with respect to any Transaction as of any
date, the aggregate amount obtained by daily application of the Pricing Rate for
such Transaction to the Purchase Price for such Transaction on a 360 day per
year basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the date of determination (reduced by any amount of such Price Differential
previously paid by Seller to Buyer with respect to such Transaction);

 

(l)              “Pricing Rate”, the per annum percentage rate for determination
of the Price Differential;

 

(m)        “Prime Rate”, the prime rate of U.S. commercial banks as published in
The Wall Street Journal (or, if more than one such rate is published, the
average of such rates);

 

(n)          “Purchase Date”, the date on which Purchased Securities are to be
transferred by Seller to Buyer;

 

2

--------------------------------------------------------------------------------


 

(o)          “Purchase Price”, (i) on the Purchase Date, the price at which
Purchased Securities are transferred by Seller to Buyer, and (ii) thereafter,
except where Buyer and Seller agree otherwise, such price increased by the
amount of any cash transferred by Buyer to Seller pursuant to Paragraph
4(b) hereof and decreased by the amount of any cash transferred by Seller to
Buyer pursuant to Paragraph 4(a) hereof or applied to reduce Seller’s
obligations under clause (ii) of Paragraph 5 hereof;

 

(p)          “Purchased Securities”, the Securities transferred by Seller to
Buyer in a Transaction hereunder, and any Securities substituted therefor in
accordance with Paragraph 9 hereof. The term “Purchased Securities” with respect
to any Transaction at any time also shall include Additional Purchased
Securities delivered pursuant to Paragraph 4(a) hereof and shall exclude
Securities returned pursuant to Paragraph 4(b) hereof;

 

(q)          “Repurchase Date”, the date on which Seller is to repurchase the
Purchased Securities from Buyer, including any date determined by application of
the provisions of Paragraph 3(c) or 11 hereof;

 

(r)             “Repurchase Price”, the price at which Purchased Securities are
to be transferred from Buyer to Seller upon termination of a Transaction, which
will be determined in each case (including Transactions terminable upon demand)
as the sum of the Purchase Price and the Price Differential as of the date of
such determination;

 

(s)           “Seller’s Margin Amount”, with respect to any Transaction as of
any date, the amount obtained by application of the Seller’s Margin Percentage
to the Repurchase Price for such Transaction as of such date;

 

(t)             “Seller’s Margin Percentage”, with respect to any Transaction as
of any date, a percentage (which may be equal to the Buyer’s Margin Percentage)
agreed to by Buyer and Seller or, in the absence of any such agreement, the
percentage obtained by dividing the Market Value of the Purchased Securities on
the Purchase Date by the Purchase Price on the Purchase Date for such
Transaction.

 

3.              Initiation; Confirmation; Termination

 

(a)           An agreement to enter into a Transaction may be made orally or in
writing at the initiation of either Buyer or Seller. On the Purchase Date for
the Transaction, the Purchased Securities shall be transferred to Buyer or its
agent against the transfer of the Purchase Price to an account of Seller.

 

(b)          Upon agreeing to enter into a Transaction hereunder, Buyer or
Seller (or both), as shall be agreed, shall promptly deliver to the other party
a written confirmation of each Transaction (a “Confirmation”). The Confirmation
shall describe the Purchased Securities (including CUSIP number, if any),
identify Buyer and Seller and set forth (i) the Purchase Date, (ii) the Purchase
Price, (iii) the Repurchase Date, unless the Transaction is to be terminable on
demand, (iv) the Pricing Rate or Repurchase Price applicable to the Transaction,
and (v) any additional terms or conditions of the Transaction not inconsistent
with this Agreement. The Confirmation, together with this Agreement, shall
constitute conclusive evidence of the terms agreed between Buyer and Seller with
respect to the Transaction to which the Confirmation relates, unless with

 

3

--------------------------------------------------------------------------------


 

respect to the Confirmation specific objection is made promptly after receipt
thereof. In the event of any conflict between the terms of such Confirmation and
this Agreement, this Agreement shall prevail.

 

(c)           In the case of Transactions terminable upon demand, such demand
shall be made by Buyer or Seller, no later than such time as is customary in
accordance with market practice, by telephone or otherwise on or prior to the
business day on which such termination will be effective. On the date specified
in such demand, or on the date fixed for termination in the case of Transactions
having a fixed term, termination of the Transaction will be effected by transfer
to Seller or its agent of the Purchased Securities and any Income in respect
thereof received by Buyer (and not previously credited or transferred to, or
applied to the obligations of, Seller pursuant to Paragraph 5 hereof) against
the transfer of the Repurchase Price to an account of Buyer.

 

4.              Margin Maintenance

 

(a)           If at any time the aggregate Market Value of all Purchased
Securities subject to all Transactions in which a particular party hereto is
acting as Buyer is less than the aggregate Buyer’s Margin Amount for all such
Transactions (a “Margin Deficit”), then Buyer may by notice to Seller require
Seller in such Transactions, at Seller’s option, to transfer to Buyer cash or
additional Securities reasonably acceptable to Buyer (“Additional Purchased
Securities”), so that the cash and aggregate Market Value of the Purchased
Securities, including any such Additional Purchased Securities, will thereupon
equal or exceed such aggregate Buyer’s Margin Amount (decreased by the amount of
any Margin Deficit as of such date arising from any Transactions in which such
Buyer is acting as Seller).

 

(b)          If at any time the aggregate Market Value of all Purchased
Securities subject to all Transactions in which a particular party hereto is
acting as Seller exceeds the aggregate Seller’s Margin Amount for all such
Transactions at such time (a “Margin Excess”), then Seller may by notice to
Buyer require Buyer in such Transactions, at Buyer’s option, to transfer cash or
Purchased Securities to Seller, so that the aggregate Market Value of the
Purchased Securities, after deduction of any such cash or any Purchased
Securities so transferred, will thereupon not exceed such aggregate Seller’s
Margin Amount (increased by the amount of any Margin Excess as of such date
arising from any Transactions in which such Seller is acting as Buyer).

 

(c)           If any notice is given by Buyer or Seller under subparagraph
(a) or (b) of this Paragraph at or before the Margin Notice Deadline on any
business day, the party receiving such notice shall transfer cash or Additional
Purchased Securities as provided in such subparagraph no later than the close of
business in the relevant market on such day. If any such notice is given after
the Margin Notice Deadline, the party receiving such notice shall transfer such
cash or Securities no later than the close of business in the relevant market on
the next business day following such notice.

 

(d)          Any cash transferred pursuant to this Paragraph shall be attributed
to such Transactions as shall be agreed upon by Buyer and Seller.

 

4

--------------------------------------------------------------------------------


 

(e)           Seller and Buyer may agree, with respect to any or all
Transactions hereunder, that the respective rights of Buyer or Seller (or both)
under subparagraphs (a) and (b) of this Paragraph may be exercised only where a
Margin Deficit or Margin Excess, as the case may be, exceeds a specified dollar
amount or a specified percentage of the Repurchase Prices for such Transactions
(which amount or percentage shall be agreed to by Buyer and Seller prior to
entering into any such Transactions).

 

(f)             Seller and Buyer may agree, with respect to any or all
Transactions hereunder, that the respective rights of Buyer and Seller under
subparagraphs (a) and (b) of this Paragraph to require the elimination of a
Margin Deficit or a Margin Excess, as the case may be, may be exercised whenever
such a Margin Deficit or Margin Excess exists with respect to any single
Transaction hereunder (calculated without regard to any other Transaction
outstanding under this Agreement).

 

5.              Income Payments

 

Seller shall be entitled to receive an amount equal to all Income paid or
distributed on or in respect of the Securities that is not otherwise received by
Seller, to the full extent it would be so entitled if the Securities had not
been sold to Buyer. Buyer shall, as the parties may agree with respect to any
Transaction (or, in the absence of any such agreement, as Buyer shall reasonably
determine in its discretion), on the date such Income is paid or distributed
either (i) transfer to or credit to the account of Seller such Income with
respect to any Purchased Securities subject to such Transaction or (ii) with
respect to Income paid in cash, apply the Income payment or payments to reduce
the amount, if any, to be transferred to Buyer by Seller upon termination of
such Transaction. Buyer shall not be obligated to take any action pursuant to
the preceding sentence (A) to the extent that such action would result in the
creation of a Margin Deficit, unless prior thereto or simultaneously therewith
Seller transfers to Buyer cash or Additional Purchased Securities sufficient to
eliminate such Margin Deficit, or (B) if an Event of Default with respect to
Seller has occurred and is then continuing at the time such Income is paid or
distributed.

 

6.              Security Interest

 

Although the parties intend that all Transactions hereunder be sales and
purchases and not loans, in the event any such Transactions are deemed to be
loans, Seller shall be deemed to have pledged to Buyer as security for the
performance by Seller of its obligations under each such Transaction, and shall
be deemed to have granted to Buyer a security interest in, all of the Purchased
Securities with respect to all Transactions hereunder and all Income thereon and
other proceeds thereof.

 

7.              Payment and Transfer

 

Unless otherwise mutually agreed, all transfers of funds hereunder shall be in
immediately available funds. All Securities transferred by one party hereto to
the other party (i) shall be in suitable form for transfer or shall be
accompanied by duly executed instruments of transfer or assignment in blank and
such other documentation as the party receiving possession may reasonably
request, (ii) shall be transferred on the book-entry system of a Federal Reserve
Bank, or (iii) shall be transferred by any other method mutually acceptable to
Seller and Buyer.

 

5

--------------------------------------------------------------------------------


 

8.              Segregation of Purchased Securities

 

To the extent required by applicable law, all Purchased Securities in the
possession of Seller shall be segregated from other securities in its possession
and shall be identified as subject to this Agreement. Segregation may be
accomplished by appropriate identification on the books and records of the
holder, including a financial or securities intermediary or a clearing
corporation. All of Seller’s interest in the Purchased Securities shall pass to
Buyer on the Purchase Date and, unless otherwise agreed by Buyer and Seller,
nothing in this Agreement shall preclude Buyer from engaging in repurchase
transactions with the Purchased Securities or otherwise selling, transferring,
pledging or hypothecating the Purchased Securities, but no such transaction
shall relieve Buyer of its obligations to transfer Purchased Securities to
Seller pursuant to Paragraph 3, 4 or 11 hereof, or of Buyer’s obligation to
credit or pay Income to, or apply Income to the obligations of, Seller pursuant
to Paragraph 5 hereof.

 

Required Disclosure for Transactions in Which the Seller Retains Custody of the
Purchased Securities

 

Seller is not permitted to substitute other securities for those subject to this
Agreement and therefore must keep Buyer’s securities segregated at all times,
unless in this Agreement Buyer grants Seller the right to substitute other
securities. If Buyer grants the right to substitute, this means that Buyer’s
securities will likely be commingled with Seller’s own securities during the
trading day. Buyer is advised that, during any trading day that Buyer’s
securities are commingled with Seller’s securities, they [will]* [may]** be
subject to liens granted by Seller to [its clearing bank]* [third parties]** and
may be used by Seller for deliveries on other securities transactions. Whenever
the securities are commingled, Seller’s ability to resegregate substitute
securities for Buyer will be subject to Seller’s ability to satisfy [the
clearing]* [any]** lien or to obtain substitute securities.

 

--------------------------------------------------------------------------------

* Language to be used under 17 C.F.R. ß403.4(e) if Seller is a government
securities broker or dealer other than a financial institution.

** Language to be used under 17 C.F.R. ß403.5(d) if Seller is a financial
institution.

 

9.              Substitution

 

(a)           Seller may, subject to agreement with and acceptance by Buyer,
substitute other Securities for any Purchased Securities. Such substitution
shall be made by transfer to Buyer of such other Securities and transfer to
Seller of such Purchased Securities. After substitution, the substituted
Securities shall be deemed to be Purchased Securities.

 

(b)          In Transactions in which Seller retains custody of Purchased
Securities, the parties expressly agree that Buyer shall be deemed, for purposes
of subparagraph (a) of this Paragraph, to have agreed to and accepted in this
Agreement substitution by Seller of other Securities for Purchased Securities;
provided, however, that such other Securities shall have a Market Value at least
equal to the Market Value of the Purchased Securities for which they are
substituted.

 

6

--------------------------------------------------------------------------------


 

10.Representations

 

Each of Buyer and Seller represents and warrants to the other that (i) it is
duly authorized to execute and deliver this Agreement, to enter into
Transactions contemplated hereunder and to perform its obligations hereunder and
has taken all necessary action to authorize such execution, delivery and
performance, (ii) it will engage in such Transactions as principal (or, if
agreed in writing, in the form of an annex hereto or otherwise, in advance of
any Transaction by the other party hereto, as agent for a disclosed principal),
(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal), (iv) it has
obtained all authorizations of any governmental body required in connection with
this Agreement and the Transactions hereunder and such authorizations are in
full force and effect and (v) the execution, delivery and performance of this
Agreement and the Transactions hereunder will not violate any law, ordinance,
charter, by-law or rule applicable to it or any agreement by which it is bound
or by which any of its assets are affected. On the Purchase Date for any
Transaction Buyer and Seller shall each be deemed to repeat all the foregoing
representations made by it.

 

11.Events of Default

 

In the event that (i) Seller fails to transfer or Buyer fails to purchase
Purchased Securities upon the applicable Purchase Date, (ii) Seller fails to
repurchase or Buyer fails to transfer Purchased Securities upon the applicable
Repurchase Date, (iii) Seller or Buyer fails to comply with Paragraph 4 hereof,
(iv) Buyer fails, after one business day’s notice, to comply with Paragraph 5
hereof, (v) an Act of Insolvency occurs with respect to Seller or Buyer,
(vi) any representation made by Seller or Buyer shall have been incorrect or
untrue in any material respect when made or repeated or deemed to have been made
or repeated, or (vii) Seller or Buyer shall admit to the other its inability to,
or its intention not to, perform any of its obligations hereunder (each an
“Event of Default”):

 

(a)           The nondefaulting party may, at its option (which option shall be
deemed to have been exercised immediately upon the occurrence of an Act of
Insolvency), declare an Event of Default to have occurred hereunder and, upon
the exercise or deemed exercise of such option, the Repurchase Date for each
Transaction hereunder shall, if it has not already occurred, be deemed
immediately to occur (except that, in the event that the Purchase Date for any
Transaction has not yet occurred as of the date of such exercise or deemed
exercise, such Transaction shall be deemed immediately canceled). The
nondefaulting party shall (except upon the occurrence of an Act of Insolvency)
give notice to the defaulting party of the exercise of such option as promptly
as practicable.

 

(b)          In all Transactions in which the defaulting party is acting as
Seller, if the nondefaulting party exercises or is deemed to have exercised the
option referred to in subparagraph (a) of this Paragraph, (i) the defaulting
party’s obligations in such Transactions to repurchase all Purchased Securities,
at the Repurchase Price therefor on the Repurchase Date determined in accordance
with subparagraph (a) of this Paragraph, shall thereupon become immediately due
and payable, (ii) all Income paid after such exercise or deemed exercise shall
be retained by the nondefaulting party and applied to the aggregate unpaid
Repurchase Prices and any other amounts owing by the defaulting party hereunder,
and (iii) the defaulting party shall immediately deliver to the nondefaulting
party any Purchased Securities subject to such Transactions then in the
defaulting party’s possession or control.

 

7

--------------------------------------------------------------------------------


 

(c)           In all Transactions in which the defaulting party is acting as
Buyer, upon tender by the nondefaulting party of payment of the aggregate
Repurchase Prices for all such Transactions, all right, title and interest in
and entitlement to all Purchased Securities subject to such Transactions shall
be deemed transferred to the nondefaulting party, and the defaulting party shall
deliver all such Purchased Securities to the nondefaulting party.

 

(d)          If the nondefaulting party exercises or is deemed to have exercised
the option referred to in subparagraph (a) of this Paragraph, the nondefaulting
party, without prior notice to the defaulting party, may:

 

(i)        as to Transactions in which the defaulting party is acting as Seller,
(A) immediately sell, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party
may reasonably deem satisfactory, any or all Purchased Securities subject to
such Transactions and apply the proceeds thereof to the aggregate unpaid
Repurchase Prices and any other amounts owing by the defaulting party hereunder
or (B) in its sole discretion elect, in lieu of selling all or a portion of such
Purchased Securities, to give the defaulting party credit for such Purchased
Securities in an amount equal to the price therefor on such date, obtained from
a generally recognized source or the most recent closing bid quotation from such
a source, against the aggregate unpaid Repurchase Prices and any other amounts
owing by the defaulting party hereunder; and

 

(ii)     as to Transactions in which the defaulting party is acting as Buyer,
(A) immediately purchase, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party
may reasonably deem satisfactory, securities (“Replacement Securities”) of the
same class and amount as any Purchased Securities that are not delivered by the
defaulting party to the nondefaulting party as required hereunder or (B) in its
sole discretion elect, in lieu of purchasing Replacement Securities, to be
deemed to have purchased Replacement Securities at the price therefor on such
date, obtained from a generally recognized source or the most recent closing
offer quotation from such a source.

 

Unless otherwise provided in Annex I, the parties acknowledge and agree that
(1) the Securities subject to any Transaction hereunder are instruments traded
in a recognized market, (2) in the absence of a generally recognized source for
prices or bid or offer quotations for any Security, the nondefaulting party
may establish the source therefor in its sole discretion and (3) all prices,
bids and offers shall be determined together with accrued Income (except to the
extent contrary to market practice with respect to the relevant Securities).

 

(e)           As to Transactions in which the defaulting party is acting as
Buyer, the defaulting party shall be liable to the nondefaulting party for any
excess of the price paid (or deemed paid) by the nondefaulting party for
Replacement Securities over the Repurchase Price for the Purchased Securities
replaced thereby and for any amounts payable by the defaulting party under
Paragraph 5 hereof or otherwise hereunder.

 

(f)             For purposes of this Paragraph 11, the Repurchase Price for each
Transaction hereunder in respect of which the defaulting party is acting as
Buyer shall not increase above the

 

8

--------------------------------------------------------------------------------


 

amount of such Repurchase Price for such Transaction determined as of the date
of the exercise or deemed exercise by the nondefaulting party of the option
referred to in subparagraph (a) of this Paragraph.

 

(g)   The defaulting party shall be liable to the nondefaulting party for
(i) the amount of all reasonable legal or other expenses incurred by the
nondefaulting party in connection with or as a result of an Event of Default,
(ii) damages in an amount equal to the cost (including all fees, expenses and
commissions) of entering into replacement transactions and entering into or
terminating hedge transactions in connection with or as a result of an Event of
Default, and (iii) any other loss, damage, cost or expense directly arising or
resulting from the occurrence of an Event of Default in respect of a
Transaction.

 

(h)   To the extent permitted by applicable law, the defaulting party shall be
liable to the nondefaulting party for interest on any amounts owing by the
defaulting party hereunder, from the date the defaulting party becomes liable
for such amounts hereunder until such amounts are (i) paid in full by the
defaulting party or (ii) satisfied in full by the exercise of the nondefaulting
party’s rights hereunder. Interest on any sum payable by the defaulting party to
the nondefaulting party under this Paragraph 11(h) shall be at a rate equal to
the greater of the Pricing Rate for the relevant Transaction or the Prime Rate.

 

(i)     The nondefaulting party shall have, in addition to its rights hereunder,
any rights otherwise available to it under any other agreement or applicable
law.

 

12.  Single Agreement

 

Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.

 

13.  Notices and Other Communications

 

Any and all notices, statements, demands or other communications hereunder
may be given by a party to the other by mail, facsimile, telegraph, messenger or
otherwise to the address specified in Annex II hereto, or so sent to such party
at any other place specified in a notice of change of address hereafter received
by the other. All notices, demands and requests hereunder may be made orally, to
be confirmed promptly in writing, or by other communication as specified in the
preceding sentence.

 

9

--------------------------------------------------------------------------------


 

14.  Entire Agreement; Severability

 

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

 

15.  Non-assignability; Termination

 

(a)    The rights and obligations of the parties under this Agreement and under
any Transaction shall not be assigned by either party without the prior written
consent of the other party, and any such assignment without the prior written
consent of the other party shall be null and void. Subject to the foregoing,
this Agreement and any Transactions shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. This
Agreement may be terminated by either party upon giving written notice to the
other, except that this Agreement shall, notwithstanding such notice, remain
applicable to any Transactions then outstanding.

 

(b)   Subparagraph (a) of this Paragraph 15 shall not preclude a party from
assigning, charging or otherwise dealing with all or any part of its interest in
any sum payable to it under Paragraph 11 hereof.

 

16.  Governing Law

 

This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law principles thereof.

 

17.  No Waivers, Etc.

 

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Paragraph 4(a) or 4(b) hereof will not constitute a waiver
of any right to do so at a later date.

 

18.  Use of Employee Plan Assets

 

(a)           If assets of an employee benefit plan subject to any provision of
the Employee Retirement Income Security Act of 1974 (“ERISA”) are intended to be
used by either party hereto (the “Plan Party”) in a Transaction, the Plan Party
shall so notify the other party prior to the Transaction. The Plan Party shall
represent in writing to the other party that the Transaction does not constitute
a prohibited transaction under ERISA or is otherwise exempt therefrom, and the
other party may proceed in reliance thereon but shall not be required so to
proceed.

 

10

--------------------------------------------------------------------------------


 

(b)          Subject to the last sentence of subparagraph (a) of this Paragraph,
any such Transaction shall proceed only if Seller furnishes or has furnished to
Buyer its most recent available audited statement of its financial condition and
its most recent subsequent unaudited statement of its financial condition.

 

(c)           By entering into a Transaction pursuant to this Paragraph, Seller
shall be deemed (i) to represent to Buyer that since the date of Seller’s latest
such financial statements, there has been no material adverse change in Seller’s
financial condition which Seller has not disclosed to Buyer, and (ii) to agree
to provide Buyer with future audited and unaudited statements of its financial
condition as they are issued, so long as it is a Seller in any outstanding
Transaction involving a Plan Party.

 

19.  Intent

 

(a)    The parties recognize that each Transaction is a “repurchase agreement”
as that term is defined in Section 101 of Title 11 of the United States Code, as
amended (except insofar as the type of Securities subject to such Transaction or
the term of such Transaction would render such definition inapplicable), and a
“securities contract” as that term is defined in Section 741 of Title 11 of the
United States Code, as amended (except insofar as the type of assets subject to
such Transaction would render such definition inapplicable).

 

(b)   It is understood that either party’s right to liquidate Securities
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Paragraph 11 hereof is a contractual right to
liquidate such Transaction as described in Sections 555 and 559 of Title 11 of
the United States Code, as amended.

 

(c)    The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

 

(d)   It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

 

20.  Disclosure Relating to Certain Federal Protections

 

The parties acknowledge that they have been advised that:

 

(a)    in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934 (“1934 Act”), the Securities
Investor Protection Corporation has

 

11

--------------------------------------------------------------------------------


 

taken the position that the provisions of the Securities Investor Protection Act
of 1970 (“SIPA”) do not protect the other party with respect to any Transaction
hereunder;

 

(b)   in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

 

(c)    in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.

 

 

Lehman Brothers Inc.

 

Lehman Commercial Paper Inc.

Fieldstone Mortgage Ownership Corp.

 

 

 

[complete legal name of counterparty]

 

 

By:

/s/ Robert E. Guglielmo

 

By:

/s/ Mark C. Krebs

 

 

 

 

 

Name:

Robert E. Guglielmo

 

Name:

Mark C. Krebs

 

 

 

 

 

Title:

Senior Vice President

 

Title:

Sr. Vice President & Treasurer

 

 

 

 

 

Date:

 

 

Date:

October 21, 2005

 

12

--------------------------------------------------------------------------------


 

EXECUTION

 

ANNEX I

Supplemental Terms and Conditions

 

This Annex forms a part of the Master Repurchase Agreement dated as of
October 21, 2005 (the “Agreement”) between Lehman Brothers Inc., Lehman
Commercial Paper Inc., and Fieldstone Mortgage Ownership Corp.

 

Capitalized terms used but not defined in this Annex I shall have the meanings
ascribed to them in the Agreement.

 

1.               In addition to this Annex I, Annex II shall be deemed executed
by the parties hereto and shall also form a part of the Agreement.

 

2.               With respect to individual repurchase transactions, this
Agreement shall only apply to the Lehman Brothers entity (i.e. Lehman Brothers
Inc., Lehman Commercial Paper Inc.) printed in the confirmation (as described in
Section 3(b) herein) provided to the counterparty of the Lehman Brothers entity.

 

3.               Definitions. For purposes of the Agreement, the following terms
shall have the following meanings:

 

(a)           “Margin Notice Deadline”, 10:00 am New York City time.

 

(b)          “Business Day” or “business day”, with respect to any Transaction
hereunder, a day on which regular trading may occur in the principal market for
the Purchased Securities subject to such Transaction. In no event shall a
Saturday or Sunday be considered a business day.

 

4.               Purchase Price Maintenance.

 

(a)           Unless otherwise expressly agreed by the parties hereto, the
parties agree that in any Transaction hereunder whose term extends over an
Income payment date for the Securities subject to such Transaction, Buyer shall
on the date such Income is paid transfer to or credit to the account of Seller
an amount equal to such Income payment or payments pursuant to Paragraph
5(i) and shall not apply the Income payment or payments to reduce the amount to
be transferred to Buyer or Seller upon termination of the Transaction pursuant
to Paragraph 5(ii) of the Agreement.

 

(b)          Unless otherwise expressly agreed by the parties hereto,
notwithstanding the definition of Purchase Price in Paragraph 2 of the Agreement
and the provisions of Paragraph 4 of the Agreement, the parties agree (i) that
the Purchase Price will not be increased or decreased by the amount of any cash
transferred by one party to the other pursuant to Paragraph 4 of the Agreement
and (ii) that transfer of cash shall be treated as if it constituted a transfer
of Securities (with a Market Value equal to the U.S. dollar amount of such cash)
pursuant to Paragraph 4(a) or (b), as the case may be (including for purposes of
the definition of “Additional Purchased Securities”).

 

5.               Submission to Jurisdiction; Waiver of Immunity; Waiver of Jury
Trial.

 

(a)           Each party irrevocably and unconditionally (i) submits to the
non-exclusive jurisdiction of any United States Federal or New York State court
sitting in Manhattan, and any appellate court from any such court, solely for
the purpose of any suit, action or proceeding brought to enforce its obligations
under the Agreement or relating in any way to the Agreement or any Transaction
under the Agreement and (ii) waives, to the fullest extent it may effectively do
so, any defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court and any right of jurisdiction on account of its
place of residence or domicile.

 

(b)          To the extent that either party has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit, or proceeding,
from jurisdiction of any court or from set off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under the Agreement or relating in any way to the Agreement or any Transaction
under the Agreement.

 

1

--------------------------------------------------------------------------------


 

(c)           Insofar as permitted by law, each party hereto hereby irrevocably
waives any right that it may have to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Agreement or the Transactions
contemplated hereby.

 

6.               Additional Provisions.

 

(a)           Lehman Brothers Inc. and Lehman Commercial Paper Inc., each as a
Buyer, acknowledge that it is their intent for purposes of U.S. federal income
taxes to treat 

 

(1)           the Transactions as indebtedness of the Seller that is secured by
the Purchased Securities, and 

(2)           the Purchased Securities as owned by the Seller for federal income
tax purposes.

and in the absence of an Event of Default by the Seller shall take no action
inconsistent with this treatment, unless required by law.

 

(b)          Fieldstone Mortgage Ownership Company, Inc. as Buyer, acknowledges
that it is its intent for purposes of U.S. federal income taxes to treat

 

(1)    the Transactions as indebtedness of the Seller (or, when the Seller is
Lehman Brothers Inc. or Lehman Commercial Paper Inc., as indebtedness of Lehman
Brothers Inc. or Lehman Commercial Paper Inc., as appropriate, that is secured
by the Purchased Securities, and 

(2)    the Purchased Securities as owned by the Seller for federal income tax
purposes.

and in the absence of an Event of Default by the Seller shall take no action
inconsistent with this treatment, unless required by law.

 

(c)           In the event that either party believes in good faith that the tax
treatment of one or more Transactions is likely to change to the material
detriment of such party, then such party (the “Terminating Party”) may terminate
such Transactions (and only such Transactions) by giving written notice to the
other party (the “Non-Terminating Party”) in accordance with Paragraph 11(a) of
the Agreement. On such termination the obligations of the parties with respect
to delivery of Purchased Securities shall terminate in accordance with Paragraph
11(b) through (i) of the Agreement, as applicable, and all references in such
subparagraphs to the defaulting party shall mean the Terminating Party and all
references to the nondefaulting party shall mean the Non-Terminating Party.

For avoidance of doubt, it is agreed that this subsection (c) and subsections
(a) and (b) shall (1) set forth the parties intent solely with respect to tax
treatment of the Purchased Securities, and (2) shall not be deemed in any way to
alter the parties intent to treat each Transaction as a “repurchase agreement”
at set forth in Section 19(a) of the Agreement.

 

(d)          Paragraph 6 of the Agreement is deleted and the following paragraph
is substituted thereof:

 

“Subject to Section 6(a) and 6(b) of Annex I, although the parties intend that
all Transactions hereunder be sales and purchases and not loans, in the event
any such Transactions are deemed to be loans, Seller shall be deemed to have
pledged to Buyer as security for the performance by Seller of its obligations
under each such Transaction, and shall be deemed to have granted to Buyer a
security interest in, all of the Purchased Securities with respect to all
Transactions hereunder and all Income thereon and other proceeds thereof.”

 

(e)           The second sentence of Paragraph 8 of the Repurchase Agreement is
deleted and the following sentence is substituted thereof:

 

“All of Seller’s interest in the purchased securities shall pass to buyer on the
Purchase Date and, unless otherwise agreed by Buyer and Seller, nothing in this
Agreement shall preclude Buyer from engaging in repurchase transactions with the
Purchased Securities or otherwise selling, transferring, pledging or
hypothecating the Purchase Securities, but no such transaction shall relieve
Buyer of its obligations to transfer the Purchased Securities (which shall mean
securities with the same CUSIP number as the Purchased Securities) to Seller
pursuant to Paragraph 3, 4, or 11 hereof, or of Buyer’s obligations to credit or
pay Income to, or apply Income to the obligations of, Seller pursuant to
Paragraph 5 hereof.”

 

(f)             In no event shall any of the parties to the Agreement be liable
to any other party to the Agreement (or to any third party) for any claims based
on or related to a change in tax liabilities.

 

2

--------------------------------------------------------------------------------